Title: Ralph Randolph Gurley to James Madison, 21 November 1831
From: Gurley, Ralph Randolph
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Office of the Col Society Washington
                                
                                Nov 21st 1831
                            
                        
                        You have, doubtless, observed, that public attention in Virginia, and other sections of our Southern Country is
                            strongly excited on the subject of the coloured population & that many leading men are directing their thoughts
                            to the plan of colonizing the free people of colour on the Coast of Africa. As you have already, been pleased to express,
                            by a liberal donation to its funds, your favourable opinion of the Colonization Society, it has occurred to me, that you
                            might also consent to favour us, at this time, with an exposition of your views of the principles & measures of
                            this Society in all the great & various relations they sustain to our own Country & to Africa. I cannot
                            doubt, Sir, that such an exposition at this crisis, from your pen, would prove of immense service to a cause in the
                            progress of which, you have evinced so deep & friendly an interest. I have reason to think, that the subject of
                            African Colonization, will receive the solemn consideration of the Legislatures of Virginia & N Carolina at their
                            next Session, and on this account, it seems especially desirable that the public should enjoy the benefit of the opinions
                            of one, whose experience talents & Patriotism, all admire & revere. Be pleased, honoured Sir, to accept
                            the assurance of my profound respect & to believe me Sir, Your faithful & Obt Servant
                        
                            
                                R R Gurley
                            
                        
                    P. S. I venture to transmit herewith two numbers of the African, which I hope is forwarded regularly, as it should be. The
                            September number contains an Article on the moral influence of the Society, which I hope may receive your approbation